Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William C. Rowland. (Reg # 30888) on 8/16/2021.

The application has been amended as follows: 

Claim 28.  (Currently Amended)   The system according to claim 27, wherein the predicting comprises using the derived formula to predict the point in time where the at least one parameter is expected to reach a [[ threshold value.

Claim 32.  (Cancelled)

Claim 36.  (Currently Amended)   The method according to claim 13, wherein:
 the predicting comprises using the derived formula to predict a point in time where a value of the at least one parameter, corresponding to the predicted future development of the condition, is expected to reach a threshold value; and
the threshold value may be related to tooth darkening. 

	Claim 40.  (Currently Amended)   The method according to claim 13, wherein:
the at least one parameter comprises at least one color component as a function of time, the at least one color component used in each of the obtained digital 3D representations is from a same color space;
the derived formula comprises a change in the at least one color component from the color space as a function of time; and
	the change in the at least color component is represented by a color distance between selected points on the two or more digital 3D representations for the teeth. 

	Claim 44.  (Currently Amended)   The method according to claim 13, wherein:
	the at least one parameter comprises at least one color component as a function of time, wherein the at least one color component used in each of the obtained digital 3D representations is from a same color space; and
	the derived formula comprises a non-linear equation expressing color change in the same color space. 

Claim 45.  (Currently Amended)   The method according to claim 13, wherein:
wherein the predicting comprises using the derived formula to predict a point in time where a value of the at least one parameter, corresponding to the predicted future development of the condition, is expected to reach a threshold value; and 
the threshold value is based on clinical studies. 


The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 7/23/2021 and current examiner’s amendments above, all prior rejections/objections are withdrawn and claims 13-14, 16-31, 33-45 and 47-48 are allowed. 

Regarding independent claim 13, none of the cited arts in combination disclose or suggests at least “the generating a predicted digital 3D representation expressing a predicted configuration of the teeth at a future point in time by applying the derived formula on a digital 3D representation of the teeth; Page 3wherein deriving the formula comprises deriving a locally derived formula that comprises a plurality of formulas, where each of the formulas corresponds to a particular region on the tooth.”, along with other limitations, therefore claim 13 is allowed. Claims 14, 16-31, 33-45 and 47-48 depends directly or indirectly on claim 13 and therefore they are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669